Exhibit 10.6

Execution Version

SECOND AMENDMENT TO MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

This SECOND AMENDMENT to the MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT (this
“Amendment”), is made and entered into as of May 31, 2018 (as it may be
modified, supplemented or amended from time to time in accordance with its
terms) by and among the following parties:

 

  (i) ENTERPRISE SERVICES LLC, a Delaware limited liability company (the
“Seller” and “Seller Representative”);

 

  (ii) each PURCHASER party hereto; and

 

  (iii) MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH) (“BTMUNY”), as administrative agent (the “Administrative Agent”).

BACKGROUND

WHEREAS, the parties hereto have entered into the Master Accounts Receivable
Purchase Agreement, dated as of July 14, 2017, as amended by the First Amendment
to the Master Accounts Receivable Purchase Agreement (the “First Amendment”),
dated as of January 23, 2018 (as amended, restated, supplemented, assigned or
otherwise modified from time to time, the “Existing Agreement”);

WHEREAS, the parties desire to increase the Aggregate Commitments to four
hundred and fifty million dollars ($450,000,000) and extend the Scheduled
Termination Date, in each case, upon the effectiveness of the Spin-Off; and

WHEREAS, the parties hereto seek to modify the Existing Agreement upon the terms
hereof.

NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:

AGREEMENT

1. Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Existing Agreement.

2. Amendments to the Existing Agreement. Upon effectiveness of the Spin-Off, the
Existing Agreement is hereby amended as follows:

 

  a. The definition of “Scheduled Termination Date” shall be replaced in its
entirety with the following:

 



--------------------------------------------------------------------------------

“Scheduled Termination Date” means May 31, 2019 as such date may be extended
from time to time pursuant to Section 2.6(c).

 

  b. Schedule D of the Existing Agreement shall be replaced in its entirety with
Schedule D attached to this Amendment.

3. Conditions to Effectiveness. This Amendment shall be effective as of the date
on which (i) the Purchasers receive a counterpart of this Amendment duly
executed and delivered by each of the parties hereto, (ii) the Purchasers each
receive a counterpart of those certain fee letters dated as of the date hereof
duly executed and delivered by the Sellers on the date hereof (the “Fee
Letters”), (iii) the conditions precedent described in Section 2.10(e) of the
Existing Agreement have been satisfied (including, for the avoidance of doubt,
that the Sellers shall have deposited an amount equal to 0.4% of such increase
in the Aggregate Commitments into the Refundable Discount Advance Account to
serve as additional Refundable Discount Advance, which, if requested separately
by the Seller Representative in writing may be withheld by the Administrative
Agent from any amounts otherwise payable by the Administrative Agent to the
Sellers on the date hereof, if any, and (iv) the Purchasers shall have received
the Confirmation and Acknowledgment attached to this Amendment as Annex I duly
executed and delivered by an authorized officer of DXC, as guarantor.

4. Payment of Fees. On or before June 7, 2018, (i) the Sellers shall pay any
fees due and owing to the Administrative Agent and the Purchasers pursuant to
the Fee Letters, which, if requested separately by the Seller Representative in
writing may be withheld by the Administrative Agent from any amounts otherwise
payable by the Administrative Agent to the Sellers on such date, if any, and
(ii) the Seller shall pay any legal fees due and owing to Mayer Brown LLP to the
extent incurred on or before May 28, 2018.

5. Certain Representations, Warranties and Covenants. Each Seller hereby
represents and warrants to the Purchaser, as of the date hereof that:

(a) the representations and warranties made by it in the Existing Agreement and
in any other Purchase Document to which it is a party are true and correct both
as of the date hereof and immediately after giving effect to this Amendment;

(b) no Facility Suspension Event exists as of the date hereof and immediately
after giving effect to this Amendment; and

(c) the execution and delivery by it of this Amendment, and the performance of
its obligations under this Amendment, the Existing Agreement (as amended hereby)
and the other Purchase Documents to which it is a party are within its
organizational powers and have been duly authorized by all necessary
organizational action on its part, and this Amendment, the Existing Agreement
(as amended hereby) and the other Purchase Documents to which it is a party are
its valid and legally binding obligations, enforceable in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally.

 

Second Amendment to MARPA



--------------------------------------------------------------------------------

6. Reference to, and Effect on the Existing Agreement and the Purchase
Documents.

(a) The Existing Agreement (except as specifically amended herein) and the other
Purchase Documents shall remain in full force and effect and the Existing
Agreement and such other Purchase Documents are hereby ratified and confirmed in
all respects by each of the parties hereto.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Purchaser, nor constitute a waiver of any provision of, the Existing
Agreement or any other Purchase Document.

(c) After this Amendment becomes effective, all references in the Existing
Agreement or in any other Purchase Document to “the Master Accounts Receivable
Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words of similar
effect, in each case referring to the Existing Agreement, shall be deemed to be
references to the Existing Agreement as amended by this Amendment.

(d) To the extent that the consent of any party hereto, in any capacity, is
required under the Purchase Documents or any other agreement entered into in
connection with the Purchase Documents with respect to any of the amendments or
other matters set forth herein, such Person hereby grants such consent.

(e) For the avoidance of doubt, the option to increase the Aggregate Commitments
pursuant to Section 2.10 of the Existing Agreement shall no longer be available
after the effective date of the First Amendment.

7. Waiver. The Administrative Agent and each Purchaser hereby waive the
requirement pursuant to Section 2.6(c) of the Existing Agreement wherein the
Sellers must provide at least sixty (60) days prior written notice to the
Administrative Agent (on behalf of the Purchasers) of their desire to extend the
Scheduled Termination Date.

8. Further Assurances. Each Seller agrees to do all such things and execute all
such documents and instruments as the Purchaser may reasonably consider
necessary or desirable to give full effect to the transaction contemplated by
this Amendment and the documents, instruments and agreements executed in
connection herewith.

9. Costs and Expenses. Each Seller agrees, jointly and severally, to pay on
demand (except as otherwise set forth in Section 4 of this Amendment) all
reasonable costs (including reasonable attorneys’ fees and expenses) and
expenses the Administrative Agent incurs in connection with the preparation,
negotiation, documentation and delivery of this Amendment.

10. Purchase Document. This Amendment is a Purchase Document.

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Sellers and the Administrative Agent and each Purchaser, and
their respective successors and assigns.

 

Second Amendment to MARPA



--------------------------------------------------------------------------------

12. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts; each
such counterpart shall be deemed an original and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A facsimile
or electronic copy of an executed counterpart of this Amendment shall be
effective as an original for all purposes.

13. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

14. Section Headings. Section headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

15. Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Second Amendment to MARPA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH),
as Administrative Agent By:  

/s/ Christopher Plumb

Print Name:   Christopher Plumb

Title:   Authorized Signatory

 

Second Amendment to MARPA



--------------------------------------------------------------------------------

Accepted, agreed and consented to as of

the date first above written:

 

ENTERPRISE SERVICES LLC,

as Seller and Seller Representative

By:  

/s/ H. C. Charles Diao

Print Name: H.C. Charles Diao Title: Treasurer

 

Second Amendment to MARPA



--------------------------------------------------------------------------------

Accepted, agreed and consented to as of

the date first above written:

 

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH),
as Purchaser By:  

/s/ Christopher Plumb

Print Name:  

Christopher Plumb

Title:  

Authorized Signatory

THE BANK OF NOVA SCOTIA,

as Purchaser

By:  

/s/ Camilo Alvarado

Print Name:  

Camilo Alvarado

Title:  

Director

MIZUHO BANK, LTD.,

as Purchaser

By:  

/s/ Raymond Ventura

Print Name:  

Raymond Ventura

Title:  

Managing Director

 

Second Amendment to MARPA